Action by plaintiff Helen Waipa to recover damages for personal injuries sustained as the result of the claimed negligence of the defendant in the operation of a bus in which plaintiffs were passengers, and by plaintiff Andrew Waipa, her husband, for loss of her services and for medical expenses. On appeal by plaintiff Helen Waipa from the judgment against her and in favor of the defendant, based on the verdict of a jury, and from an order denying her motion to set aside the verdict and for a new trial, and by plaintiff Andrew Waipa from the judgment entered against him dismissing his complaint at the close of the entire case on the ground that he had executed and delivered to the defendant a general release, judgment and order unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ.